Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is responsive to Applicant’s application filed 12/15/2021. Claims 1, 4, 11, 12, 14, 17, and 19 have been amended in this office action. Claims 6-8, and 16 canceled. Claims 21-24 are newly added. Claims 1-5, 9-15, and 17-24 are pending in this office action

Response to Arguments
3.	Applicant's arguments with respect to amended features in claims 1, 10, 12, and 17 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

4. 	Claims 1, 4, 12, 14, and 17 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the original Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention recites a "physical object". The "physical object" is not defined or described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 1-5, 9-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "physical object” in claims 1, 4, 12, 14, and 17 is a relative term which renders the claim indefinite. The term "physical object" is not defined by the original claim, the original specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, it is not clear what “wherein the identified object is a physical object” is referring to. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1, 4-5, 9-12, 14-15, 17, 19-22, and 24  are rejected under 35 U.S.C. 103(a) as being unpatentable over Sicconi et al. (US Patent Publication No. 2020/0057487 A1, hereinafter “Sicconi”) in view of Lui et al. (US Patent No. 9,225,772 B2, hereinafter “Lui”).
As to Claim 1, Sicconi teaches the claimed limitations:
“A computer-implemented method comprising:” as a method of using artificial intelligence to evaluate, correct, and monitor user attentiveness (paragraph 0004). 
 	“monitoring observation data related to a user from an observation device, wherein the observation device comprises a camera” as artificial intelligence (AI) may use and/or be combined with machine-learning processes to adapt monitoring and reasoning to drivers' habits and preferences and to make the communications with the driver (paragraph 0039). One or more sensors may be embedded in processing unit or in an associated phone. Sensors may include at least a road-facing camera with object detection and distance evaluation capabilities. Vehicular dynamics data may alternatively or additionally be received and/or collected from vehicle buses. Processing unit and/or an AI implemented thereon may receive dynamic trip information such as traffic, weather (paragraph 0042). 
 	“analyzing, using image recognition, the observation data to identify an object associated with the user, wherein the identified object is a physical object” as an attention monitoring system utilizing a driver-facing camera may perform analysis using data extracted using the driver-facing camera. Such data may include face contours; for instance processing unit may identify eyes, nose, and/or mouth to evaluate yaw, pitch, roll of the face, eye gaze direction and eye lid closing patterns. In an embodiment, a neural network, for instance as may be used to analyze extracted parameters and determine distraction and drowsiness conditions (paragraphs 0052, 0137; see also figure 5).
 	“collecting contextual data related to the identified object and the user” as system may monitor an attention level of a driver against a personalized behavior model; personalized behavior model may be generated using machine-learning and/or neural net processes, for 
“comparing the contextual data to a usage pattern threshold related to the identified object and one or more other objects, wherein the one or more other objects are physical objects” as which may be compared to a threshold value, where inattentiveness having a score exceeding the threshold level may trigger generation of an alert by system and/or processing unit (paragraph 0050; see also figure 3). Thresholds corresponding to duration, frequency, and/or other patterns (paragraphs 0052, 0122, 0124; claims 2 and 12; see also figure 5).
 	Sicconi does not explicitly teach the claimed limitation “in response to the usage pattern threshold being met, outputting an alert to the user, wherein the alert indicates that an exception to a usage pattern related to the identified object has occurred”.  
	Liu teaches there may be several outputs of the Plan Mode Processing. Examples of Rules may be detection conditional expressions that selectively trigger events when monitored streams contain targeted patterns, or when a client monitored VM metric attains a threshold percentage coupled with variable counts generate an event for further processing on another tiered server component. Another example output are the Synapse Infrastructure Optimization Classifications (IOC). Infrastructure Vendors provide interfaces for resource management that can be programmed such as VMware's Shares, Limits, and Reservations in the ESX hypervisor product (column 32, lines 22-52). A Detector, as part of the Global Resource Allocation Map Evaluator, is tasked with matching in real-time the VM State to the Activity/Resource Profiles identified by the Assessor, where these profiles can also be used by the Controller and Dashboard. Furthermore, detected profiles may also be used, e.g., deriving the state of infrastructure weather maps that provide user-centered feedback and displays indicating the state of the infrastructure (congestion alerts) (column 37, lines 49-65; see also figure 10).  
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Sicconi  and Lui before him/her, to modify Sicconi in response to the usage pattern threshold being met, outputting an alert to the user because that would provide user-centered feedback and displays indicating the state of the infrastructure as taught by Liu (column 37, lines 49-65; see also figure 10).   

As to Claim 4, Sicconi teaches the claimed limitations:
 	“collecting a set of training observation data related to the user from the observation device; analyzing, using image recognition, the set of training observation data to identify a set of objects carried by the user on a plurality of occasions, wherein each object of the identified set of objects is a physical object; collecting a set of training contextual data related to the identified set of objects and the user; determining a correlation between the identified set of objects and the set of training contextual data to determine a usage pattern for each of the identified set of objects related to the user; and generating, based on the correlation, a set of usage pattern thresholds for each of the identified set of objects” as (paragraph 0039, 0042, 0052, 0122, 0124, 0137).
Lui teaches (column 1, lines 45-60), (column 6, line 37 to column 7, line 11), (column 77, line 63 to column 78, line 23), (column 78, line 60 to column 79, line 10).

As to Claim 5, Sicconi teaches the claimed limitations:
 	“wherein the connection between a first object and a second object is based, in part, on a number of observations of the first object and the second object being identified together on the plurality of occasions” as (paragraphs 0067, 0103, 0138).


As to Claim 9, Sicconi teaches the claimed limitations:
 	“wherein the contextual data comprises at least one selected from the group consisting of: timestamp data; weather condition data; calendar data; textual data related to the user and the identified object; location data; spoken content; and metadata” as (abstract, 0004-0005, 0033, 0039, 0045, 0054, 0057, 0061-0062, 0076).
Lui teaches (column 1, line 45 to column 2, line 14), (column 31, lines 6-15), (column 37, lines 49-65), (column 43, lines 22-28).

As to Claim 10, Sicconi teaches the claimed limitations:
 	“wherein the contextual data comprises at least one selected from the group consisting of calendar data, textual data, and spoken content, and wherein the method further comprises analyzing the contextual data using natural language understanding” as natural language processing algorithms (paragraphs 0045, 0064).

As to Claim 11, Sicconi teaches the claimed limitations:
 	“wherein the observation device further comprises one or more devices selected from the group consisting of: a radio frequency identification (RFID) reader; a smart speaker; and a sensor” as (paragraphs 0039, 0042, 0050, 0054, 0057).
Lui teaches (column 16, lines 58-67), (column 19, line 53 to column 20, line 4).

As to claims 12, and 14-15 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, and 4-5. In addition, Sicconi teaches a system  (paragraph 0004). Therefore these claims are rejected for at least the same reasons as claims 1, and 4-5.

As to claims 17, and 19-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1 and 4-5. In addition, Sicconi teaches a computer program product that employs a machine-readable storage medium (paragraph 0145). Therefore these claims are rejected for at least the same reasons as claims 1, and 4-5.

As to Claim 21, Sicconi teaches the claimed limitations:
 	“wherein collecting the set of training observation data related to the user from the observation device is performed continuously using a sliding time period window” as (paragraphs 0061-0062, 0108, 0124).

As to Claim 22, Sicconi teaches the claimed limitations:
 	“wherein generating the set of usage pattern thresholds for each of the identified set of objects is performed using one or more relationship graphs generated by machine learning” as pattern thresholds and machine learning (paragraphs 0050, 0052, 0061).
Lui teaches relationship graphs and machine learning (column 26, lines 20-45),(column 40 line 58 to column 41, line 5).

As to Claim 24, Sicconi teaches the claimed limitations:
 	“wherein outputting the alert to the user comprises notifying the user to bring a second object to the event requiring the identified object” as (paragraphs 0052, 0061, 0083, 0098, 0105).
.

7.	Claims 2-3, 13, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sicconi et al. (US Patent Publication No. 2020/0057487 A1) as applied to claims 1, 12, and 17 above, and further in view of Lui et al. (US Patent No. 9,225,772 B2) and Harris et al. (US Patent Publication No. 2019/0201119 A1, hereinafter “Harris”).
As to Claim 2, Sicconi does not explicitly teach the claimed limitation “wherein the alert is selected from the group consisting of: notifying the user that a second object related to the identified object is missing; notifying the user that a second object unrelated to the identified object has been detected; and notifying the user that the identified object is not typically associated with the user on a current occasion”.
Harris teaches (paragraphs 0307, 0309, 0348).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Sicconi, Lui and Harris before him/her, to modify Sicconi notifying the user that a second object related to the identified object is missing because that would improve patient practices, it would be desirable to find ways to help interconnect medical systems and facilities better as taught by Harris (paragraph 0003).
 
As to Claim 3, Sicconi does not explicitly teach the claimed limitation “receiving an input from the user in response to the alert, wherein the input is used to verify the accuracy of the alert; analyzing the input in relation to the usage pattern of the identified object; and updating, based on the analyzing, the usage pattern threshold related to the identified object”.
Harris teaches (paragraphs 0251, 0262, 0265, 0291-0292, 0361-0362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Sicconi, Lui and Harris 
  
As to claim 13 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 2. In addition, Sicconi teaches a system for using artificial intelligence to evaluate, correct, and monitor user attentiveness includes a forward-facing camera (paragraph 0004). Therefore this claim is rejected for at least the same reasons as claim 2.

As to claim 18 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 2. In addition, Sicconi teaches a computer program product that employs a machine-readable storage medium (paragraph 0145). Therefore this claim is rejected for at least the same reasons as claim 2.


8.	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sicconi et al. (US Patent Publication No. 2020/0057487 A1) as applied to claim 1 above, and further in view of Lui et al. (US Patent No. 9,225,772 B2) and Gross et al. (US Patent Publication No. 2016/0360336 A1, hereinafter “Gross”).
As to Claim 23, Sicconi does not explicitly teach the claimed limitation “wherein collecting contextual data related to the identified object and the user comprises: collecting calendar data from an auxiliary data source associated with the user, wherein the calendar data indicates that the user is scheduled to attend an event requiring the identified object; and collecting weather data from a weather service website, wherein the weather data includes a weather forecast occurring during the event”. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Sicconi, Lui and Gross before him/her, to modify Sicconi collecting calendar data from an auxiliary data source associated with the user because that would provide an intuitive and easy-to-use method for proactively identifying and surfacing relevant content with a display and a touch-sensitive surface as taught by Gross (paragraph 0006).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
03/17/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156